Citation Nr: 0428944	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  03-00 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a left ankle 
sprain.

2.  Entitlement to the assignment of an initial compensable 
rating for a service connected perforated right tympanic 
membrane. 

3.  Entitlement to the assignment of an initial compensable 
rating for service connected bilateral shin splints.  

4.  Entitlement to the assignment of an initial compensable 
rating for service connected right shoulder tendonitis.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1993 to January 
1998.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which, in pertinent part, denied service 
connection for a left ankle sprain; and granted service 
connection for a perforated right tympanic membrane, 
bilateral shin splints, and right shoulder tendonitis, all of 
which were deemed noncompensable.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefined VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a claim and includes an enhanced duty to notify 
the claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See 38 U.S.C.A. §§ 
5102, 5103, 5103A (West 2002); 38 C.F.R. § 3.159(b)(c) 
(2003).  

In this case, all of the duties to notify the veteran under 
VCAA have not been met, to include being informed of the 
evidence that VA would obtain on her behalf, and the evidence 
that the veteran is responsible for furnishing herself.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(the VA's duties include providing a specific explanation of 
the type of evidence necessary to substantiate the veteran's 
claim and a description of which portion of that evidence (if 
any) was to be provided by the veteran and which portion the 
VA would attempt to obtain on the veteran's behalf).

The RO must assure compliance with the requirements of the 
Veteran Claims assistance Act (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
See also 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2003).  In 
order to comply under the VCAA, the veteran must be notified 
as to what she must show to prevail in this claim, what 
information and evidence she is responsible for, and what 
evidence VA must secure.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

The Board further notes that the veteran's most recent VA 
compensation examination took place in May 1998.  History 
obtained at that time included a left ankle sprain in April 
1997 (during service).  The x-rays were negative, but it was 
noted that she was placed on crutches for two weeks and in an 
ankle splint for four weeks.  She also complained of daily 
ankle pain.  The clinician also noted slight limitation of 
motion of the veteran's right shoulder.  

Given the amount of time that has elapsed since the veteran's 
most recent evaluation (more than 6 years), and the veteran's 
assertion that her service connected bilateral shin splints 
and right shoulder tendonitis have increased in severity, the 
Board finds that a more current VA orthopedic examination is 
warranted to evaluate the current severity of the 
disabilities in question.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4)(2003).  The examiner should 
also check the current status of the veteran's perforated 
right tympanic membrane.
 
The Board also notes that, in January 2003 correspondence, 
the veteran's representative indicated that the veteran's 
bilateral shin splints adversely affect her left ankle 
condition.  Service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310 (a)(2004).  
Secondary service connection may be found where a service- 
connected disability aggravates another condition (i.e., 
there is an additional increment of disability of the other 
condition which is proximately due to or the result of a 
service- connected disorder). Allen v. Brown, 7 Vet. App. 439 
(1995)., The Board finds that the veteran's representative 
has raised a claim for secondary service connection for a 
left ankle disability on behalf of the veteran and such must 
be adjudicated as part of the service connection claim that 
is on appeal.  Further, the orthopedic examination requested 
for evaluation of the veteran's service-connected shin 
splints and right shoulder disability should include an 
opinion addressing the question of whether the veteran's shin 
splints have caused or aggravated her left ankle disability.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Accordingly, this case is REMANDED to the RO for the 
following action: 

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. 
§ 3.159(b)(c).  The RO's attention is 
directed to Quartuccio, supra, pertaining 
to the amended version of 38 U.S.C.A. § 
5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification, specific to 
her claim of service connection for a 
left ankle sprain, and her claims for 
compensable ratings for a perforated 
right tympanic membrane, bilateral shin 
splints, and right shoulder tendonitis, 
of the impact of the notification 
requirements on her claims.
 
2.  The RO should ask the veteran to list 
the names and addresses of all medical 
care providers who have evaluated or 
treated her for a left ankle sprain, a 
perforated right tympanic membrane, 
bilateral shin splints, and right shoulder 
tendonitis.  After securing the necessary 
releases, all such records that are not 
already in the claims folder should be 
obtained.  
  
3.  The veteran should be afforded a VA 
orthopedic examination for the purpose of 
determining the etiology of her left ankle 
disability and the current severity of 
bilateral shin splints, right shoulder 
tendonitis.  The evaluation should include 
complete range of motion studies for the 
right shoulder and left ankle.  The 
clinician is also requested to opine 
whether it is at least as likely as not 
(50 percent or more likelihood) that the 
veteran has any additional loss of 
function (i.e., motion) of the right 
shoulder due to pain or flare-ups of pain, 
supported by adequate pathology; and 
whether it is at least as likely as not 
the veteran has any additional functional 
loss due to weakened movement, excess 
fatigability, incoordination, or flare-ups 
of such symptoms.  Such determinations 
should be expressed, if feasible, in terms 
of additional loss of range of motion.  If 
the examiner finds it impossible to 
provide any part of the requested opinion 
without resort to pure speculation, he or 
she should so indicate.  
  
The examiner is also asked to determine 
the current status of the veteran's 
service-connected perforated right 
tympanic membrane, noting whether there 
are any complications (e.g., hearing 
loss, tinnitus, ear infection).  Any 
indicated tests or additional 
examinations(s) (e.g., ENT) should be 
ordered. 

Following a review of the relevant 
medical evidence in the claims file, to 
include the service medical records 
reflecting a left ankle sprain in April 
1997; post-service medical records; the 
medical history obtained from the 
veteran; the clinical evaluation; and any 
tests that are deemed necessary, the 
clinician should be asked to provide the 
following opinions: (1) whether it is at 
least as likely as not (i.e., whether 
there is a 50 percent or higher 
likelihood) that any disability of the 
left ankle that may currently be present 
began during or is related to any 
incident of service; (2) whether it is at 
least as likely as not that the veteran's 
left ankle disability was caused or 
aggravated by her service-connected 
bilateral shin splints.  The clinician 
should note that "more likely" or "as 
likely" would support the veteran's 
claim; "less likely" would weigh 
against the claim.  The clinician is 
asked to provide a rationale for any 
opinion expressed.  

4.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action is 
indicated.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the veteran's claim 
for service connection for a left ankle 
disability, to include as secondary to 
service-connected bilateral shin splints; 
as well as her claims for compensable 
ratings for a perforated right tympanic 
membrane, bilateral shin splints, and 
right shoulder tendonitis, with 
consideration of all of the evidence 
obtained since the issuance of a 
statement of the case in November 2002.

6.  If any benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, which 
must contain the law and regulations 
relating to claims for secondary service 
connection and notice of all relevant 
action taken on the claim, to include a 
summary of all of the evidence added to 
the record since the November 2002 
Statement of the Case.  A reasonable 
period of time for a response should be 
afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




